Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 7-18 and 20-22 are allowed.
As pointed out by Applicant in the response filed 12/30/2021, the controller of the presently claimed invention is related to a feed-forward control, thus the method requires a step of “controlling the flowrate of molten material at the downstream location based on an estimated flowrate”.
The office maintains the obviousness of optimizing known variables based on known measurements as recited in the final rejection however the prior art of record does not make obvious a controller possessing the qualities or an algorithm to control the flowrate based on an estimated flowrate as opposed to a desired flowrate or attempted flowrate of claims 1 and 10 which are directed to a “feed-forward control” as indicated by Applicant on page 12 of the remarks filed 12/30/2021 in addition to the remaining limitations of the present claims.
For this reason the methods of claims 1 and 10 requiring feed-forward controllers and carrying out the method steps of claims 1 and 10 are allowable.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741